Title: Resolution of the Society for Constitutional Information, 10 Mar. 1786
From: Brocklesly, Richard
To: 


          
            
              
            
            

              

              
            
          

          At a Meeting of the Society for Constitutional Information, held on
            Friday the 10th. March 1786
          Resolved Unanimously
          That the Thanks of this Society be given to His Excellency John
            Adams Esqr. Envoy and Minister plenipotentiary from the
            United States of America to the Court of Great Britain, for the Affectionate Mark of
            respect shewn by him to the Memory of their late Member, that real patriot and
            distinguished Assertor of the rights of Mankind, Doctor John Jebb, by Attending the
            voluntary Procession at his Funeral on Thursday last.

          
            
              Richard Brocklesly
            
          
          
            
              Chairman
            
          
        